      Case 1:17-cv-10423-RGS Document 66 Filed 04/16/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



STRIKEFORCE TECHNOLOGIES, INC.,
                                                          Civil Action No. l:17-cv-10423-RGS
               Plaintiff,

       V.



VASCO DATA SECURITY
INTERNATIONAL, INC. and VASCO
DATA SECURITY, INC.,

               Defendants.




                                   ORDER OF DISMISSAL


       Now come the parties in the above-entitled action, by their attorneys, and hereby stipulate

and agree that StrikeForce's claims in the action be dismissed WITH PREJUDICE, and that

Defendants' defenses and counterclaims in the action be dismissed WITHOUT PREJUDICE. All

attorneys' fees and costs to be borne by the party that incurred them.



                                              SO ORDERED:




                                              UNIIffiD STATES DISTRICT JUDGE
